Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/9/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) were examined in a Non-Final on 9/15/2021. This office action is in response to Applicants submission of 11/30/2021. Claims 1-7 are being examined.

Response to Amendment and arguments
	Applicant’s arguments using Fig 9 of Takahashi are not persuasive since this belongs to another embodiment not used in the rejection. It is also noted that this does not bind any other embodiment from not going to the original frequency.
	As noted in the rejection frequency tuning is fast but matching range is narrow and the fact that frequency is a process parameter its determination would be process related. Therefore it would be obvious to keep it close to a process dependent value and change it temporarily only for aid in matching.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bishara et al (US 20140367043). (English language equivalent of 105247967A)
Bishara et al disclose an impedance matching device for use in a high-frequency power system configured to supply a load with an output from a high-frequency power source via a matching circuit whose constant is mechanically changed (110), a directional coupler  for acquiring a matching condition value indicating a matching condition between the high-frequency power source and the load (150), and a computer unit  for controlling an oscillation frequency of the high- frequency power source based on the matching condition value (114), wherein, when the matching condition value indicates deterioration of the matching condition, the computer unit changes the oscillation frequency with a first slope toward improving the matching condition, and thereafter shifts the oscillation frequency back to an original value with a second slope more gradual than the first slope (See Fig 4).
Regarding claim 2 and 4 since the frequency tuning is fast the slope could be high.
Regarding claim 3 the reversion to original frequency could be slower since mechanical matching is slower.

Regarding claim 7 the load is a plasma device.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO 2013/132591) in view of Rolf Merte (US 20140145636) and Bishara et al (US 20140367043).
English Translation of description of WO 2013/132591 is attached.
Takahashi et al disclose an impedance matching device for use in a high-frequency power system configured to supply a plasma load with an output from a high-frequency power source via a 5matching circuit whose constant is mechanically changed (Fig 1-2),

a computer unit for controlling an oscillation frequency of the 10high-frequency power source based on the matching condition value and constants of the matching circuit (14).
Takahashi et al disclose changing the frequency in order to match with resonant frequency of the load and later return to a fixed frequency to control the matching unit 2 (Para 5).  The fixed frequency is the one optimized for process.
Takahashi et al do not explicitly disclose that the control portion changes the oscillation frequency with a first slope toward improving the matching condition, and thereafter shifts the oscillation frequency back to an original value with a second slope more gradual than the first slope.
This functional limitation would be obvious, considering the fact stated by Takahashi et al as below:
“As a method of matching impedance, the following two methods are known. In the first method, a matching device is inserted between the high-frequency power supply device and the load. This matching device is generally composed of a variable capacitor and an inductance. Since the high-frequency power supply device is required to have high withstand voltage performance, a vacuum capacitor is often used as a variable capacitor of the matching device. The second method is a method of adjusting the oscillation frequency of the high frequency power supply apparatus. In the former method, although the matching range is wide, it takes time to control the constant of the matching box. On the other hand, the latter method can control in a shorter time compared to the former method, but the matching range is narrow.”(Para 4 and 5)
	Therefore it would be possible to use frequency matching with a high slope since the control would be fast. However, since the matching range would be narrow, the frequency where optimum matching occurs may not be optimum process frequency or complete matching may not result. Combination, where initial matching is fast with frequency tuning and then change to 
	It is noted, as stated in Takahashi et al that frequency tuning matching range is fast but narrow and the fact that frequency is a process parameter its determination would be process related. Therefore it would be obvious to keep it close to a process dependent value and change it temporarily only for aid in matching.
Rolf Merte also discloses a similar matching system with frequency tuning at fast speed while monitoring the frequency and if the frequency gets outside a predetermined range, to use mechanical matching which provides wider range but may be slow (Para 12).
Therefore it would have been obvious for one of ordinary skill in the art to change the oscillation frequency with a first slope toward improving the matching condition, and thereafter shift the oscillation frequency back to an original value with a second slope more gradual than the first slope while keeping matched state with mechanical matching.
Regarding claim 2 and 4 the change of frequency control would be for a time when the frequency is within predetermined limit (Merte Para 12) and matching is improving.
Regarding claim 3 it is obvious from Merte that if the match condition is not satisfied even when frequency is outside the band suitable for generation or maintenance of plasma the frequency should be returned to original and matching should start using mechanical matching with capacitors.
Regarding claim 5 the matching starts with first step of frequency tuning only if matching condition is above a threshold.

Regarding claim 7 the load is plasma (Takahashi, para 2 or Merte, Abstract).   
Regarding the issue of reversion to original frequency it is explicitly disclosed in Fig 4 of Bishara et al.
Therefore bringing back the frequency to original after initial help in tuning would have been obvious to one of ordinary skill in the art at the time of invention.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shuji Omae (US 20080158927) also discloses two step matching process (Fig 1) where it uses matching by frequency and by mechanical means (Abstract). Shuji Omae discloses matching by using high frequency initially (Fig 2) until reflected power is lowered. Then it goes into monitoring mode to control matching if needed (Step 4). If frequency control is inadequate it goes to matching by using mechanical means.
Kim (US 20160204757) discloses two step matching process. Howald (US 20160259872) also discloses two step matching, using frequency as well as mechanical matching network in step wise fashion.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/13/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716